                     UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                         Civil Action No. 1:20-cv-220

RITA W. BARKLEY and                                §
RANDY W. BARKLEY,                                  §
                                                   §     JURY TRIAL DEMANDED
         Plaintiffs,                               §
v.                                                 §
                                                   §
4520 CORP., INC., et al.                           §
                                                   §
         Defendants.                               §


                  PLAINTIFFS’ MOTION BY EXECUTOR
     TO BE SUBSTITUTED FOR DECEASED PLAINTIFF RITA W. BARKLEY

           NOW COME THE PLAINTIFFS, pursuant to Rule 25(a) of the Federal

     Rules of Civil Procedure, hereby file their Motion by Executor Randy W. Barkley,

     Individually and as Executor of the Estate of Rita W. Barkley, deceased, to be

     substituted as a plaintiff in this action. In support of their motion, Plaintiffs

     respectfully show the Court as follows:

           Plaintiff Rita W. Barkley passed away on October 4, 2020. Exhibit 1, Death

     Certificate. Randy W. Barkley is the duly qualified and appointed Executor of the

     Estate of Rita W. Barkley and is acting as such, as shown by the Letters

     Testamentary attached hereto as “Exhibit 2.” Exhibit 2, Letters Testamentary.

     The subsequent complaint for wrongful death, which will be filed, will allege

     personal injury and survive the death of the Plaintiff.

                                               1
             Case 1:20-cv-00220-MR Document 165 Filed 01/04/21 Page 1 of 3
      Movant prays the Court pursuant to Rule 25 of the Rules of Civil Procedure

that he be substituted as Plaintiff in this action.

      Respectfully submitted on January 4, 2021,

                                         /s/ Kevin W. Paul
                                         Kevin W. Paul (MD CPF# 1112150010)
                                         DEAN, OMAR BRANHAM SHIRLEY,
                                         LLP
                                         302 North Market Street, Suite 300
                                         Dallas, TX 75202
                                         Ph. 214-722-5990
                                         kpaul@dobslegal.com
                                         Other email: spepin@dobslegal.com

                                         /s/ William M. Graham
                                         William M. Graham (NC Bar #17972)
                                         WALLACE & GRAHAM, P.A.
                                         525 North Main Street
                                         Salisbury, NC 28144
                                         704-633-5244
                                         704-633-9434 (fax)
                                         bgraham@wallacegraham.com


                                         ATTORNEYS FOR PLAINTIFFS




                                            2
        Case 1:20-cv-00220-MR Document 165 Filed 01/04/21 Page 2 of 3
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on January 4, 2021 Plaintiff filed the

aforementioned Motion by Executor to be Substituted for Deceased Plaintiff, via

ECF filing which will serve all counsel of record in the above-referenced matter.

                                      /s/Kevin W. Paul
                                      Kevin W. Paul




                                         3
        Case 1:20-cv-00220-MR Document 165 Filed 01/04/21 Page 3 of 3
